Citation Nr: 0218741	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  98-02 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

(The issue of entitlement to an initial evaluation in 
excess of 10 percent for a low back disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1994 
until May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 1997 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service 
connection for migraine headaches, for which a 
noncompensable evaluation was assigned from May 1996, and 
denied entitlement to service connection for lumbosacral 
strain.  

In a March 2002, rating action, the RO granted a 30 
percent evaluation for migraine headaches, effective from 
May 1996, and granted entitlement to service connection 
for lumbosacral strain, for which a 10 percent evaluation 
was assigned effective from May 1996.

In an August 2002 rating action, the RO denied claims of 
entitlement to service connection for claimed disorders of 
the right arm, right leg, right knee, and right hip.  At 
this point, the veteran has not appealed any of these 
claims.

As to the claim of entitlement to a higher initial 
evaluation for lumbosacral strain, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  Medical records dated in 2001, and a VA examination 
report dated in February 2002, indicate that the veteran 
suffers from migraine headaches two to three times a week, 
lasting as much as 3 days, with associated symptoms which 
may include: scotomata, dizziness, nausea, and vomiting, 
as well as photophobia and phonophobia.  On examination, 
the headaches were described as mildly to moderately 
severe.  

2.  Since the veteran's discharge from service, no 
objective evidence has been presented for the record which 
reflects that his headaches have resulted in missed time 
from work, interference with employment or 
incapacity/inability to work, nor has the veteran made 
such contentions.

3.  The veteran's migraine headaches have not exhibited 
very frequent, completely prostrating, and prolonged 
attacks, productive of severe economic inadaptability, at 
any time since his discharge from service.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 
percent for migraine headaches have been not met at any 
time since the veteran's discharge from service in May 
1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in March 
1997 and the Supplemental Statements of the Case (SSOC) 
issued in March and July 2002, the veteran has been given 
notice of the information and/or medical evidence 
necessary to substantiate the claims presented.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In particular, in the March 2002 SSOC, the veteran was 
given notice of the aforementioned regulations that 
implement VCAA, and was given the text of the governing 
VCAA provisions, as well as a summary of the evidence 
already obtained on his behalf.  Furthermore, in 
correspondence from the RO dated in August 2001 and 
January 2002, the veteran was advised by the RO that VA 
would make a reasonable effort to obtain any additional 
evidence which the veteran might identify as pertinent to 
his claim, including evidence such as private medical 
records, employment records, records from State or local 
government agencies, and Federal agencies.  He was advised 
of what evidence the RO would attempt to retrieve, and of 
his responsibilities in obtaining such evidence (e.g., 
adequately identifying such records).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

A review of the veteran's service medical records reflects 
that assessments of migraine headaches were made in June 
and July 1995.  At that time, the veteran reported that he 
had a 10-year history of headaches, and that for two 
months his headaches had been occurring with increasing 
frequency every other day.  The veteran was also treated 
for headaches from October to December 1995, for which 
medication was prescribed.  He was seen in March 1996 for 
a follow-up for headaches, at which time an MRI of the 
brain was normal.  

In June 1996, the veteran filed a claim of entitlement to 
service connection for headaches.  By rating action of 
January 1997, the claim was granted, and a noncompensable 
evaluation was assigned from May 1996.  

A private medical report dated in January 2000 indicates 
that the veteran was involved in a motor vehicle accident 
in December 1999, in which he was not wearing a seatbelt, 
when his car was hit head-on, resulting in complaints 
including significant occipital migraine headaches and 
cervical spine problems.  Physical examination revealed 
extreme tenderness on palpation over the right greater 
occipital nerve, aggravating his current headaches. 

VA medical records dated from 1997 to 2001 have also been 
presented for the record.  An August 2001 record reflects 
that the veteran complained of headaches on the right side 
of his head, occurring daily.  He indicated that he had a 
seven-year history of headaches.  He also reported having 
light and noise sensitivity.  Later in August 2001, the 
veteran was seen again, at which time he complained that 
his headaches were occurring twice weekly and were severe.  
He indicated that it was not unusual for a headache to 
last for three days.  It was noted that he applied a TENS 
unit for headache pain relief and had been using 
Ibuprofen, with minimal effect, which was causing an upset 
stomach.  An assessment of chronic headaches, likely 
migraine, was made.  According to an October 2001 record, 
the veteran reported that he could massage his neck and 
pop his neck to relieve headaches.

A VA neurological examination was conducted in February 
2002, at which time a nine-year history of headaches was 
reported.  The veteran stated that he was involved in an 
episode during service in which he sustained right-sided 
minor head trauma, which he believes has caused his 
headaches to increase in frequency and severity.  The 
veteran reported that his headaches lasted for 2-3 days at 
a time, and occurred approximately once a week.  He also 
complained of associated symptoms such as scotomata, 
dizziness, nausea, and vomiting, as well as photophobia 
and phonophobia.  An assessment of mixed migraine/post 
traumatic headaches, mildly to moderately severe, was 
made.  

In a March 2002 rating decision, the RO granted a 30 
percent evaluation for migraine headaches, effective from 
May 1996.  

In April 2002, a statement was received from the veteran's 
mother, who is a registered nurse.  She indicated that the 
veteran did not have any health problems prior to service, 
but believed that, after his injury in service, neither 
the appropriate care or identification of his problems was 
undertaken.  

In May 2002, private medical records were received which 
included a February 2002 record documenting the veteran's 
complaints of back pain and headaches.

It appears that a VA examination was scheduled for June 
2002, for which the veteran failed to report.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt shall be 
resolved in favor of the claimant, and, where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. §§3.102, 4.3, 4.7 (2002).  Where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2 (2002).

With regard to initial rating cases, separate ratings can 
be assigned to separate periods of time, based upon the 
facts found - a practice known as assigning "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Analysis

The veteran's service-connected headaches have been 
evaluated under Diagnostic Code (DC) 8100, for migraine 
headaches.  Under this diagnostic code, migraine headache 
disorders with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  Migraine headache disorders with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a, DC 8100 (2002).

Having reviewed the record, the Board finds that the 
evidence does not support an increased rating for the 
veteran's service-connected migraine headaches.  Records 
dated in 2001, and a 2002 VA neurological examination, 
indicate that the veteran was suffering from headaches 1-2 
times a week, sometimes lasting for 2-3 days.  However, 
there are no medical reports, employment records, or even 
any statement from the veteran, which would indicate that 
headaches have caused the veteran to miss work, have 
interfered with his job, or have rendered him incapable of 
working. 

As noted above, to warrant an increased rating to 50 
percent, the evidence of record must show not only the 
requisite frequency and severity of the veteran's migraine 
headaches, but that his headaches are productive of severe 
economic inadaptability.  In this instance, the Board 
finds that the veteran has not demonstrated that his 
headaches are productive of severe economic 
inadaptability.  As noted above, the record contains no 
objective evidence demonstrating that headaches have in 
any way interfered with the veteran's industrial capacity, 
nor has the veteran himself identified any such 
impairment.  Thus, the Board concludes that the evidence 
of record does not reflect that the veteran's service-
connected migraine headaches are productive of severe 
economic inadaptability.  Accordingly, a 50 percent 
disability rating is not warranted.  38 C.F.R. § 4.124a, 
DC 8100 (2002).

This claim is based on an appeal of a January 1997 RO 
decision which granted the veteran's original claim of 
service connection for migraine headaches and assigned a 
noncompensable evaluation from May 1996, when the veteran 
was discharged from service.  (Thereafter, in a March 2002 
rating action, a 30 percent evaluation was granted 
effective from May 1996).  Consideration must therefore be 
given regarding whether the case warrants the assignment 
of separate ratings for this service-connected disability 
for separate periods of time, based on the facts found, a 
practice known as assigning "staged" ratings.  See 
Fenderson v. West, supra.  Having reviewed all of the 
evidence dated from the veteran's period of service to the 
present time, the Board finds no evidentiary basis for the 
assignment of an evaluation in excess of 30 percent at any 
time from May 1996 to the present, for the reasons 
explained herein.

In reaching this decision, we have considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran, as well as the entire history of the 
veteran's condition, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Furthermore, the 
Board finds in this case that the evidence does not 
present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence, nor has it 
been contended, that the veteran's service-connected 
headaches have caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet. App. 94-96 (1996).

ORDER

A disability rating greater than 30 percent for migraine 
headaches is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

